—Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered October 15, 1997, convicting him of rape in the first degree and burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is unpreserved, for appellate review (see, CPL 470.05 [2]) and, in any event, without merit. Mangano, P. J., Ritter, S. Miller and H. Miller, JJ., concur.